Citation Nr: 1141312	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  03-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for degenerative disc and joint disease of the cervical spine from May 11, 2001, to June 4, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc and joint disease of the cervical spine from June 4, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The December 2008 rating decision awarded service connection for a cervical spine disability.  A 10 percent rating was assigned effective May 11, 2001.  After the Veteran disagreed with the initial rating, the RO issued the March 2010 rating decision whereby the rating was increased to 30 percent effective from May 11, 2001, to June 4, 2008.  From June 4, 2008, the rating remained at 10 percent disabling.  These actions created a staged initial rating as characterized on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand the case to the agency of original jurisdiction (AOJ) for additional development.

In addition to experiencing neck pain and limited motion of the cervical spine, the Veteran has indicated that he experiences pain radiating to the upper extremities with numbness.  When the Veteran was seen by a private physician Dr. Michael James in January 2008, some pain in the right arm was noted.  Dr. James provided a diagnosis of degenerative disc disease of the cervical spine, but he indicated that he saw no evidence of frank radiculopathy.  In February 2010, a VA examiner provided a diagnosis of degenerative disc and joint disease of the cervical spine.  Although motor, sensory, and reflex examinations were normal regarding the upper extremities, the examiner did in fact diagnose the Veteran with radiculopathy of the lower cervical levels C5-6 and C6-7.

The current rating criteria for evaluating the spine calls for the separate evaluation of any associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5235 to 5243, Note 1) (2011).  In the March 2010 rating decision, the RO in fact included "radiculopathy of the lower cervical levels" in the characterization of the Veteran's service-connected disability.  However, no separate compensable rating was assigned.  Given the ambiguity of the evidence, the claim must be remanded in order to schedule the Veteran for another VA spine examination.  The prospective examiner should determine whether the Veteran in fact has radiculopathy affecting the upper extremities as a result of his service-connected degenerative disc and joint disease of the cervical spine and, if so, the disabling nature of the affected nerve.  See 38 C.F.R. § 4.124a (2011) (includes the rating criteria for evaluating diseases of the peripheral nerves).

The Board notes that, during the pendency of the Veteran's underlying service connection claim, and effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, effective September 26, 2003, the rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011)).

VA must consider the Veteran's appeal for higher initial ratings involving the cervical spine under each set of criteria, with consideration of revised criteria no sooner than the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  Thus, the examination should take into account the three sets of rating criteria and the AOJ should evaluate the Veteran's disability under each set of rating criteria with consideration of revised criteria no sooner than the effective date of the new provisions.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Anchorage, Alaska, and possibly the VAMC in Seattle, Washington.  Updated treatment records should be obtained in light of the remand.

In addition, VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

The Veteran submitted private treatment records, dated in January 2008, from Frontier Therapy and Dr. James of the Alaska Spine Institute.  Both of those records referenced a Dr. R. Lynn Carlson.  Because a record request has not yet been made to Dr. James, Frontier Therapy, or Dr. Carlson, the AOJ should make reasonable efforts to obtain any relevant medical records from those providers on remand.

An October 2008 VA treatment record indicates that the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits on two previous occasions and was denied, but that he planned to make another attempt.  On remand, the AOJ should request records from SSA pertaining to any disability claims.

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran was sent a VCAA letter, dated in June 2002, in conjunction with his underlying claim of service connection for a cervical spine disability.  Even so, the Board finds that the Veteran should be sent an updated VCAA letter notifying him of the information and evidence necessary to substantiate the appeal for higher initial ratings, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In the October 2008 VA treatment records, the Veteran stated that he is unable to work due to chronic pain presumably including his neck pain.  This statement reasonably raises the issue of entitlement to TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for higher initial ratings regarding the service-connected cervical spine disability.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to include the issue in the new VCAA notice letter, ask the prospective VA spine examiner to address the matter, and adjudicate the issue in the first instance.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the appeal for higher initial ratings for service-connected degenerative disc and joint disease of the cervical spine, as well as the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since January 2010) from the Anchorage and Seattle VAMCs and associate the records with the claims folder.

3.  Request treatment records from Dr. James, Frontier Therapy, and Dr. Carlson.  Obtain a release from the Veteran as necessary and follow the procedures set forth in 38 C.F.R. § 3.159(b)(1).  Notify the Veteran of the results of the record requests.  If records are not received from the source, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  Request from SSA the records pertinent to the Veteran's claims for Social Security disability benefits and the medical records relied upon concerning the claims.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).  Notify the Veteran of the results of the record request.  If records are not received from the source, follow the notification procedures of 38 C.F.R. § 3.159(e).

5.  Thereafter, schedule the veteran for a VA examination of his cervical spine.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should identify all orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The findings should include the range of motion (in degrees) of the cervical spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  All functional losses caused by service-connected disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.  Additionally, the examiner should describe any disability caused by limitation of motion of the cervical spine as slight, moderate, or severe.

The examiner should state whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In regards to any associated intervertebral disc syndrome, the total duration of any incapacitating episodes due to disc disease in the past 12 months should be noted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Additionally, the examiner should describe any disability caused by intervertebral disc syndrome as equating to cured, mild, moderate, severe, or pronounced. 

The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, or nerves and describe the nerve(s) affected, or seemingly affected.  The examiner must determine whether the Veteran has radiculopathy affecting his upper extremities related to service-connected disability.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, or severe incomplete paralysis, or complete paralysis.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is in effect for degenerative disc and joint disease of the cervical spine.)  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court`.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

